DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 6 March, 2020.
Claims 1 – 22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method of supporting an expert meeting of medical specialists to interpret genetic information, comprising:
authenticating a medical specialist who requests authentication through a terminal device;
extracting patient information on a patient and meeting information on the expert meeting that are stored in association with identification information on the authenticated medical specialist; and
displaying, on the terminal device, a screen comprising the extracted patient information and the extracted meeting information. 
Claim 22 recites a device, and Claim 12 recites a system that executes the steps of the method recited in Claim 1.
Claims 1 - 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
authenticating a medical specialist who requests authentication through a terminal device;
extracting patient information on a patient and meeting information on the expert meeting that are stored in association with identification information on the authenticated medical specialist; and
displaying, on the terminal device, a screen comprising the extracted patient information and the extracted meeting information.. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The specification discloses that it is known to schedule expert meetings and provide clinical information of a patient to be discussed and interpreted at the meeting in order to determine a treatment policy for the patient. However, the scheduling various participants and providing them appropriate information for the meeting “requires a great deal of labor” (paragraph 0006 as published). Meetings may be held at a particular facility – i.e. in-person – or by video conference (0087, 0174). Scheduling expert meetings and providing relevant information to be discussed at the meeting is process that merely organizes this human activity. This type of activity, i.e. scheduling expert meeting and providing relevant information for the meeting, includes conduct that would normally As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO and STEP 2B
The claims do not include additional functional elements that are sufficient to integrate the abstract meeting support process into a practical application or that amount to significantly more than the judicial exception. The claims do not recite any additional functional features.
Examiner notes that “authenticating” users, “extracting information”, for example from a database, and “displaying” the extracted information are conventional computer functions executed by generic computer components. For example, the terminal device comprising a display and the data management device comprising a controller and memory are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. As such, the additional elements recited in the claim do not integrate the abstract meeting support process into a practical application of that process, or provide an inventive concept.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of test results (5, 15); types of meeting information (7, 17); types of genetic information (9, 19); displaying information in a table (7, 17); those that recite additional abstract ideas including: associating patient and meeting information (2, 13); associating test request (8); selecting a combination of patient and meeting information and extracting/displaying test information associated with the selection (3, 14); those that recite well-understood, routine and conventional activity or computer functions including: selecting a link (4); searching (10, 11, 20, 21); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the Claims 12 – 22 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7, 9 – 15, 17 and 19 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al.: (US PGPUB 2014/0365396 A1) in view of Nadauld et al.: (US PGPUB 2018/0060482 A1).
CLAIMS 1, 12 and 22
Kumar discloses a system and method for facilitating a meeting that includes the following 
A method of supporting a meeting of [attendees]; (Kumar 0026, 0045), comprising:
authenticating [an attendee] who requests authentication through a terminal device; (Kumar 0021, 0027, 0051);
extracting information and meeting information on the meeting that are stored in association with identification information on the authenticated [attendee]; (Kumar 0021, 0024, 0027, 0036, 0048, 0049); and
displaying, on the terminal device, a screen comprising the extracted information and the extracted meeting information; (Kumar 0022 – 0024, 0027, 0039, 0041).
Kumar discloses a system and method for facilitating a meeting, such as a video conference, that includes authenticating a meeting attendee and providing information to a display device of the attendee including information about the meeting such as date, time location, etc. and meeting materials such as documents associated with the meeting that will be discussed during the meeting.
Kumar is directed to facilitating meetings (in one example these are Board meetings). Kumar does not disclose that the meeting is of medical specialists who are authenticated and provided with patient information on the patient - i.e. results of a genetic test and other information - in order to interpret genetic results. This is an intended use of the claimed invention. Nonetheless, Nadauld (0002, 0005 – 0008, 0040 – 0043, 0075) discloses a system and method for interpreting genomic results and providing targeted treatment options that includes a board of experts in various oncology related fields who are “assembled” (i.e. a meeting) for the interpretation of a patient’s genetic report and other information to recommend a treatment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the 
CLAIMS 2, 7, 13 and 17
The combination of Kumar/Nadauld discloses the limitations above relative to Claims 1 and 12. Additionally, Kumar teaches the following limitations:
associating the information with the meeting information, wherein the screen comprising the information and the meeting information comprises a screen in which the information and the meeting information are associated with each other; (Kumar 0023) – disclosing categorizing documents – i.e. information – with agenda items for a meeting; 
wherein the meeting information comprises at least one of identification information on a group to hold the expert meeting, information on at least one medical specialist belonging to the group, or information on a schedule of the expert meeting; (Kumar 0024) - disclosing a meeting schedule.
CLAIMS 3, 5, 14 and 15
The combination of Kumar/Nadauld discloses the limitations above relative to Claims 2 and 13. Additionally, Nadauld teaches the following limitations:
accepting selection of a combination of the patient information and the meeting information associated with each other from the medical specialist via the screen displayed on the terminal device in which the patient information and the meeting information are associated with each other; extracting test information on a test stored in association with the selected combination; and displaying, on the terminal device, a screen comprising the extracted test information; the test information comprises a test result of genetic information on the patient, and the screen comprising the test information further comprises information presenting at least one of disease history, or a pathological image of the patient; (Nadauld 0008, 0042, 0043).
Nadauld discloses a board of experts who are “assembled” (i.e. a meeting) for the interpretation of a patient’s genetic report and other information to recommend a treatment. The genetic report – i.e. test information - is presented at the meeting. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting system of Kumar so as to have included facilitating any type of meeting including a meeting of medical specialists to interpret genetic information of a patient, in accordance with the teaching of Nadauld, in order to save the time and effort needed to manually schedule and provide meeting materials to attendees (Kumar 0003 – 0006).
CLAIM 4
The combination of Kumar/Nadauld discloses the limitations above relative to Claim 3. Additionally, Kumar teaches the following limitations:
wherein the screen in which the patient information and the meeting information are associated with each other includes a link associated with the combination of the patient information and the meeting information, and the accepting the selection of the combination of the patient information and the meeting information comprises receiving a user’s interaction with the link included in the screen; (Kumar 0023) – disclosing a pull down menu for selecting a meeting and agenda for a patient and the associated documents.
CLAIMS 9 and 19
The combination of Kumar/Nadauld discloses the limitations above relative to Claims 5 and 15. Additionally, Nadauld teaches the following limitations:
wherein the test result of the genetic information comprises at least one of mutation information on a mutation, an annotation associated with the mutation information, or therapeutic agent information associated with the mutation; (Nadauld 0009).
Nadauld discloses genetic tests including mutations. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting system of Kumar so as to have included facilitating any type of meeting including a meeting of medical specialists to interpret genetic information of a patient that includes mutations, in accordance with the teaching of Nadauld, in order to save the time and effort needed to manually schedule and provide meeting materials to attendees (Kumar 0003 – 0006).
CLAIMS 10, 11, 20 and 21
The combination of Kumar/Nadauld discloses the limitations above relative to Claims 9 and 19. Additionally, Kumar teaches the following limitations:
displaying, on the terminal device, a search screen for searching; accepting a request for the search from the [attendee] via the search screen; and searching an information management device managed by a facility different from a facility to which the [attendee] belongs in response to the accepted request for the search; (Kumar 0008, 0024) – disclosing searching.
Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al.: (US PGPUB 2014/0365396 A1) in view of Nadauld et al.: (US PGPUB .
CLAIMS 6, 8, 16 and 18
The combination of Kumar/Nadauld discloses the limitations above relative to Claims 2 and 13. With respect to the following limitations:
the screen in which the patient information and the meeting information are associated with each other comprises a screen comprising a table in which the patient information and the meeting information are listed in association with each other;
wherein each of the patient information and the meeting information is stored in association with test request identification information that identifies a test request.
Neither Kumar nor Nadauld disclose displaying information in tables of storing a test request as part of the meeting information. However, Examiner takes Official Notice that these display and storage techniques are old and well known. For example, displaying data in tables is a well-known technique. Similarly, it is well known that all medical transactions should be stored in a patient record including test orders or requests. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting system of Kumar so as to have included displaying data in tables and storing test requests, in accordance with the Official Notice taken, in order to provide pleasing visual displays and to maintain a complete medical record.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2004/0141005 A1 to Banatwala discloses a system and method for integrating online meeting materials.
US PGPUB 2006/0253444 A1 to O’Toole et al. discloses a system and method for providing content to meeting participants.
US PGPUB 2007/0033091 A1 to Ravikumar et al. discloses a system and method for managing a meeting.
US PGPUB 2010/0251140 A1 to Tipireni discloses a virtual meeting place system and method.
US PGPUB 2014/0067410 A1 to Ohta discloses an apparatus and method for providing support for a medical specialist consultation.
US PGPUB 2015/0154368 A1 to Lancaster et al. discloses using molecular fingerprints to provide targeted therapies.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 25 January, 2022